DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings in figures 1-5 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "100" and "P" have both been used to designate the probe. Specifically, reference character “P” designates the probe in figures 1 and 5, while reference character “100” designates the probe in figures 2-4. Please revise the drawings to clearly indicate the probe with the correct reference character.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference character “100” is used to refer to both the controller ([0111]-[0114]) and the probe ([0048]-[0127]). It is suggested that the controller in the instances cited above should be reassigned the reference character “200” to reflect the rest of the applicant’s disclosure.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to meaning not recognized by one of ordinary skill in the art, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Regarding claims 1-2, 5, 10-11 and 14, the claims recite the term “degree of expansion of the cervix,” which is used by the claim to mean “degree of expansion of cervical angle” (per applicant’s Table 1). However, the accepted meaning is a position of the fetal head (or other presenting part) with respect to a predetermined point of the mother’s pelvis (i.e. the “station”) ([see figs. reproduced below for clarification]). Terms commonly used in the art for addressing the cervix (e.g. ‘dilatation’, ‘station’, etc.) are components of the Bishop score ([Bishop EH. Pelvic scoring for elective induction. Obstetrics Gynecology 1964; 24: 266-8]). The term is indefinite because the specification does not clearly redefine the term. For the purposes of examination “a degree of expansion of the cervix” is interpreted as the “station.”

    PNG
    media_image1.png
    573
    421
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    615
    593
    media_image2.png
    Greyscale

Figure 1 of Bishop Pelvic Score (Lt; Bishop fig. 1) against the applicants Table 1 (Rt; appended). The “station” and “degree of expansion” are equivalent. Similar consideration is given to effacement (i.e. narrowing of cervix) and dilatation (cervical expansion).
Similarly, regarding claims 4 and 13, the claims recite the term “expansion of the cervix” which is used by the claim to mean “cervical expansion” (per applicant’s Table 1). However, the accepted meaning is the enlargement of the cervical opening, otherwise known as dilatation/dilation of the cervix (note that dilatation refers to the action of dilation, and for the purposes of examination in the context of assessing the cervix is used interchangeably with dilation) ([see figs. reproduced above]). Terms commonly used in the art for addressing the cervix (e.g. ‘dilatation’, ‘station’, etc.) are components of the Bishop score. The term is indefinite because the specification does not clearly redefine the term. For the purposes of examination “expansion of the cervix” is interpreted as the “dilation” or “dilatation” of the cervix.
	Regarding claims 3 and 12, the claims recite the limitation “a first predetermined criterion.” There is insufficient antecedent basis for this limitation in the claim. “A first predetermined criterion” is not clearly defined in either the independent or immediate claims. Furthermore, the specification merely recites either the claim language, or that “the preset first criterion may be a cervical angle item illustrated in Table 1 above” [0079]-[0080]. For example, in an interpretation the cervical angle item may refer to “degree of expansion of cervical angle”, and other interpretations may refer “cervical angle” or “cervical position” [Table 1]. It is unclear based on the specification which table items refer to the cervical angle items, and therefore what the first “criterion” actually is. Therefore claims 3 and 12 are indefinite for failing to particularly point out and distinctly claim the “first predetermined criterion.” For the purposes of examination, the first predetermined criterion has been interpreted as any cervix angle used as a measure for progress of labor (e.g. ‘anterior’, a degree range, etc.).
	Similarly, regarding claims 4 and 13, the claims recite the limitation “a preset second criterion.” There is insufficient antecedent basis for this limitation in the claim. “A preset second criterion” is not clearly defined in either the independent or immediate claims. Furthermore, the specification merely recites either the claim language, or that “the preset second criterion may be a cervical expansion item illustrated in Table 1 above” [0079]-[0080]. For example, in an interpretation the cervical angle item may refer to “degree of expansion of cervical angle”, and another interpretation may refer “cervical expansion” [Table 1]. It is unclear based on the specification which table items refer to the cervical expansion, and therefore what the second “criterion” actually is. Therefore claims 4 and 13 are indefinite for failing to particularly point out and distinctly claim the “preset second criterion.” For the purposes of examination, the second preset criterion has been interpreted as any expansion of the cervix used as a measure for the progress of labor (e.g. dilatation or dilation amounts, increases in cervical angle, etc.)
	Regarding claims 6 and 15, the claims recite the limitation "determination result". There is insufficient antecedent basis for this limitation in the claim. The independent claims 1 and 10 (upon which claims 6 and 15 depend) also recite determining by the controller. Specifically, it is unclear if the “determination result” is referring to the controller determination “whether a fetus is prematurely born” in claims 6 and 15, or if the “determination result” is concerned with the “determined cervical angle or the degree of expansion of the cervix” in claims 1 and 10. Therefore claims 6 and 15 are indefinite for failing to particularly point out and distinctly claim the “determination result.” For the purposes of examination “determination result” has been interpreted as the likelihood of premature birth of a fetus.

Claim Rejections - 35 USC § 101
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1 and 10 recite the limitation determining at least one of a cervical angle or a degree of expansion of the cervix based on the image data. Furthermore, claims 2-9 and 11-18 are also rejected being dependent upon claims 1 and 10, respectively.
The limitation of determining at least one of a cervical angle or a degree of expansion of the cervix based on the image data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a controller configured to” in claim 1 or “by the controller” in claim 9 nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller” language, “determining” in the context of the claims encompass the user inspecting image data and calculating either the degree of cervical expansion or cervical angle using common geometric principles (e.g. measuring features of an ellipse, deriving an angle between two lines, etc.). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform the determining step. The controller in both steps is recited at a high-level of generality (i.e., as a generic controller performing a generic computer function of determining geometric features of an image) such that it amounts no more than mere instructions to apply the exception using a generic computer processing component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the determining step amounts to no more than mere instructions to apply the exception using a generic computer processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Accordingly, claims 2-9 and 11-18 are rejected by virtue of dependency upon independent claims 1 and 10, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 (and in view of 35 USC § 112(b) rejection above) as being unpatentable over Paltieli et al (US7850625 B2, 2010-12-14; please note that citations reference the related US2008/0167553 A1, 2008-07-10) in view of Dziadosz et al (Uterocervical angle: a novel ultrasound screening tool to predict spontaneous preterm birth. Am J Obstet Gynecol. (2016); 215(3): 376.e1-7, 2016-09) (hereinafter “Dziadosz”) as provided by applicant.
	Regarding claim 1, Paltieli teaches an ultrasound diagnostic apparatus (“Methods and apparatus are provided for identifying the BPD pattern in an ultrasound image” abst.) comprising:
	a display (“image display 42” [0097], fig. 5 and assoc par; also see “displays 14, 16” [0094] and “monitor” [0052], fig. 1 and assoc par);
	a probe configured to obtain image data of a cervix using ultrasound (“the ultrasound probe” [0011]-[0012], [0142]-[0143], figs. 1, 5 and assoc par; “The ultrasound imaging may thereafter be used only for verification if desired. It can also be used to verify cervical dilatation and effacement” [0098]); and
	a controller (“Computer 12 typically includes appropriate software and one or more appropriate processors” [0052], figs. 1, 5 and assoc par) configured to:
		determine at least one of a cervical angle or a degree of expansion of the cervix (“the station may be computed and displayed in the conventional manner” [0082], fig. 5 and assoc par; also “progress of the cervical position is indicated as the relative angle between the cervical axis at any given time to the angle of initial orientation” [0081]; sensors are used to define the cervical angle, which is indicated as cervical position in the display [0077]-[0081] [see fig. 5 reproduced below]),
		generate an ultrasound image of the cervix (“an ultrasonic transducer 40 for imaging the womb area, via the computer 12, on an image display 42” [0097], fig. 5 and assoc par; “imaging the womb area of the mother and for continuously displaying, for example, the mother's cervix” [0096]-[0099] [see fig. 5 reproduced below]), and
		control the display so that at least one of the determined cervical angle or the degree of expansion of the cervix is schematically displayed (“imaging the womb area” [0096]; Figs. 1, 5 indicate cervical angle (i.e. cervix position) and station (i.e. degree of expansion of the cervix) on their respective displays [see fig. 5 reproduced below]),

    PNG
    media_image3.png
    692
    1002
    media_image3.png
    Greyscale

Ultrasound transducer 40 (box) is a probe that images the cervix, processes image data (circle) and displays (14, 16, 42, 45 boxed) ultrasound image and measured data (e.g. cervix position, station, etc.) (Paltieli fig. 5, annotated)
	but Paltieli fails to explicitly teach the determination of at least one of a cervical angle or a degree of expansion of the cervix based on the image data, and schematically displaying on the ultrasound image.
	However, in the same field of endeavor, Dziadosz teaches transvaginal ultrasound images on a display (abst.; [see fig. 1 reproduced below]), 
	determining at least one of a cervical angle or a degree of expansion of the cervix based on the image data (“Images used to report CL from visits for anatomical survey studies were accessed and remeasured for UCA” [376.e2], fig. 1 and assoc par; the uterocervical angle (UCA) is analogous to the cervical angle and measured using ultrasound images [376.e1]-[376.e3] [see fig. 1 reproduced below]),
	generating an ultrasound image of the cervix (“TVU CL was performed in a uniform fashion” [Materials and Methods p. 376.e2], fig. 1 and assoc par; transvaginal ultrasound (TVU) results in an ultrasound image of the cervix used for angle measurement [376.e1]-[376.e3] [see fig. 1 reproduced below]), and
	controlling the display so that at least one of the determined cervical angle or the degree of expansion of the cervix is schematically displayed on the ultrasound image (“The UCA is the triangular segment measured between the lower uterine segment and the cervical canal, yielding a measurable angle” [376.e2]; the resulting cervical angle (ie UCA) is displayed on the ultrasound figure [see fig. 1 reproduced below]).

    PNG
    media_image4.png
    720
    491
    media_image4.png
    Greyscale

Cervix angles derived from and schematically displayed on the ultrasound image (Dziadosz fig. 1)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by Paltieli with the derivation of cervix angles as taught by Dziadosz. A number of physiological conditions of the mother and baby during labor can be monitored in order to determine the progress of labor, such as the increase in size of the cervical opening and the relation of the cervix to the vaginal axis (Paltieli [0003]). Uterocervical angle is a useful ultrasonographic marker that can be used as a screening tool, because certain uterocervical angle ranges are associated with an increased risk for spontaneous preterm birth (Dziadosz abst.).
	Regarding claim 2, Paltieli in view of Dziadosz teaches the ultrasound diagnostic apparatus according to claim 1 above.
	Paltieli further teaches the controller and schematically displayed cervical angle or degree of expansion of the cervix ([see claim 1 rejection above]),
	but Paltieli fails to explicitly teach the display at a position corresponding to the cervix in the ultrasound image.
	However, in the same field of endeavor, Dziadosz teaches schematically displaying at least one of the cervical angle or the degree of expansion of the cervix at a position corresponding to the cervix in the ultrasound image (“The UCA is the triangular segment measured between the lower uterine segment and the cervical canal, yielding a measurable angle” [376.e2]; the display overlays the UCA at the position of the cervix in the ultrasound image [see claim 1 rejection above; fig. 1 reproduced below]).

    PNG
    media_image5.png
    651
    491
    media_image5.png
    Greyscale

Schematically displayed cervical angle overlay on the ultrasound image (boxes) at a position corresponding to the cervix (Dziadosz fig. 1, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by Paltieli by displaying the ultrasound image as taught by Dziadosz. Uterocervical angle is a useful ultrasonographic marker that can be used as a screening tool, because certain uterocervical angle ranges are associated with an increased risk for spontaneous preterm birth (Dziadosz abst.).
	Regarding claim 3, Paltieli in view of Dziadosz teaches the ultrasound diagnostic apparatus according to claim 1.
	Paltieli further teaches the controller is configured to calculate a score of the cervical angle based on a first predetermined criterion (“An initial orientation of that cervical axis may be taken at the beginning of labor, and the progress of the cervical position is indicated as the relative angle between the cervical axes at any given time to the angle of initial orientation. The physician may designate any angular range as, for example, “forward”, or “middle”, or “backward”” [0081], figs. 4-4A, 5 and assoc par; the controller scores the progress of cervical angles based on physician designation (i.e. the predetermined criterion) [0077]-[0099]), and to determine a childbirth stage based on the calculated score of the cervical angle (“The Partogram display 16, which is more particularly illustrated in FIG. 4, is of value since it provides a visual display of the progress of labor” [0095]; the progress of labor (i.e. the childbirth stage) is predicted using the angles derived [see fig. 4A reproduced below]).

    PNG
    media_image6.png
    480
    581
    media_image6.png
    Greyscale

The angle of the cervix changing over time depicted on the partogram to predict childbirth (circled) (Paltieli fig. 4A, annotated)
	Regarding claim 4, Paltieli in view of Dziadosz teaches the ultrasound diagnostic apparatus according to claim 1.
	Paltieli further teaches the controller is configured to score an expansion of the cervix based on a preset second criterion and determine a childbirth stage (“Cervical dilatation 14B: This is the enlargement of the cervical opening. It is considered to be fully dilated when its diameter measures 10 cm since the fetal head of a term-sized infant usually can pass through a cervical opening of that diameter.” [0080]; cervical dilation and dilatation (i.e. expansion of the cervix) are scored in cm. Full dilation is interpreted as the second criterion used to indicate the cervix can pass the fetal head [see figs. 4-4A reproduced below]).

    PNG
    media_image7.png
    854
    783
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    480
    581
    media_image8.png
    Greyscale

The dilatation (fig. 4) and dilation (fig. 4A) are scored in cm (y axis) and plotted over time to predict child birth (Paltieli figs. 4, 4A)
	Regarding claim 5, Paltieli in view of Dziadosz teaches the ultrasound diagnostic apparatus according to claim 1.
	Paltieli further teaches the controller is configured to calculate a childbirth time based on the degree of expansion of the cervix (“the station may be computed and displayed in the conventional manner” [0082]; “The Partogram display 16, which is more particularly illustrated in FIG. 4, is of value since it provides a visual display of the progress of labor” [0095], figs. 4-4A, 5 and assoc par; the computer (i.e. the controller) derives the station and calculates the childbirth time based on the value [see figs. 4, 4A reproduced below]).

    PNG
    media_image7.png
    854
    783
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    480
    581
    media_image8.png
    Greyscale

Partograms indicating childbirth time (x axis) based on degree of expansion of the cervix (i.e. station) (Paltieli figs. 4, 4A)
	Regarding claim 6, Paltieli in view of Dziadosz teaches the ultrasound diagnostic apparatus according to claim 1.
	Paltieli further teaches the controller is configured to determine whether a fetus is prematurely born based on the image data (“the system may detect a pregnancy complication sign or symptom (step 101, FIG. 12). The signs and symptoms (the terms being used interchangeably) that appear to predict the pregnancy complication (e.g., preterm labor)” [0110], fig. 12 and assoc par; ultrasound imaging is used to verify the position of the fetus and contributes to the determination of preterm delivery risk [0097]-[0167]), and to control the display to display the determination result on the display (““Alert” and “action” lines may be printed on the Partogram to provide a visible indication of whether labor is progressing normally or abnormally” [0095], figs. 5, 12-16 and assoc par; the partogram is a visual display of the progress of labor, and abnormal progress (e.g. premature labor and birth) may be indicated by the ‘Alert’ displayed [0097]-[0167] [see figs. 4, 4A reproduced above]).
	Regarding claim 7, Paltieli in view of Dziadosz teaches the ultrasound diagnostic apparatus according to claim 1.
	Paltieli further teaches the controller is configured to measure an anterior cervical angle or a posterior cervical angle (“An initial orientation of that cervical axis may be taken at the beginning of labor, and the progress of the cervical position is indicated as the relative angle between the cervical axes at any given time to the angle of initial orientation. The physician may designate any angular range as, for example, “forward”, or “middle”, or “backward”” [0081], figs. 4-4A, 5 and assoc par; the “forward” and “backward” angular range of the cervical axes is interpreted as anterior cervical angle and posterior cervical angle),
	and to determine that it is an abnormal childbirth (““Alert” and “action” lines may be printed on the Partogram to provide a visible indication of whether labor is progressing normally or abnormally” [0095], figs. 5, 12-16 and assoc par; [see claim 6 rejection above]),
	but Paltieli fails to explicitly teach an abnormal childbirth in response to the anterior cervical angle exceeding a preset first angle or the posterior cervical angle being less than a preset second angle.
	However, in the same field of endeavor, Dziadosz teaches determining that it is an abnormal childbirth in response to the anterior cervical angle exceeding a preset first angle or the posterior cervical angle being less than a preset second angle (“As a single measurement, UCA ≥95 and ≥105 degrees was a significant predictor of sPTB at <37 and at <34 weeks, respectively” [376.e5], tables 3-4 and assoc par; uterocervical angle UCA (i.e. anterior cervical angle) is used as a predictor of spontaneous preterm birth sPTB when the preset angles of either 95 degrees (<37 weeks) or 105 degrees (<34 weeks) are found at the corresponding time periods [376.e1]-[376.e6]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by Paltieli with the angles taught by Dziadosz. It is desired to know the precise stage of labor, because failure to interpret the labor progress can result in injury or even death of the baby or of the mother (Paltieli [0005]). Uterocervical angle is a useful ultrasonographic marker that can be used as a screening tool, because certain uterocervical angle ranges are associated with an increased risk for spontaneous preterm birth (Dziadosz abst.).
	Regarding claim 8, Paltieli in view of Dziadosz teaches the ultrasound diagnostic apparatus according to claim 7.
	Paltieli further teaches the anterior and posterior cervical angles ([see claim 7 rejection above]), and in response to the anterior cervical angle the controller is configured to determine that it is the abnormal childbirth (““Alert” and “action” lines may be printed on the Partogram to provide a visible indication of whether labor is progressing normally or abnormally” [0095], figs. 5, 12-16 and assoc par; [see claim 6, 7 rejections above]), 
	but Paltieli fails to explicitly teach the anterior cervical angle being more than 101° or less than 140°, or the posterior cervical angle being more than 101° or less than 140°.	
	However, in the same field of endeavor, Dziadosz teaches in response to the anterior cervical angle being more than 101° or less than 140°, or the posterior cervical angle being more than 101° or less than 140°, determine that it is the abnormal childbirth (“As a single measurement, UCA ≥95 and ≥105 degrees was a significant predictor of sPTB at <37 and at <34 weeks, respectively” [376.e5], tables 3-4 and assoc par; uterocervical angle UCA (i.e. anterior cervical angle) is used as a predictor of spontaneous preterm birth sPTB when the preset angles of either 105 degrees are found at the <34 week time period [376.e1]-[376.e6] [see claim 7 rejection above; figs. 1, 4 reproduced below]).

    PNG
    media_image9.png
    330
    882
    media_image9.png
    Greyscale

UCA ≥105 degrees was a positive predictor of abnormal childbirth i.e. spontaneous preterm birth (Dziadosz Table 4)

    PNG
    media_image10.png
    396
    583
    media_image10.png
    Greyscale

Anterior cervical angle (UCA) greater than 101 degrees (Dziadosz fig. 1)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the apparatus taught by Paltieli with the anterior cervical angle range taught by Dziadosz. It is desired to know the precise stage of labor, because failure to interpret the labor progress can result in injury or even death of the baby or of the mother (Paltieli [0005]). Uterocervical angle is a useful ultrasonographic marker that can be used as a screening tool, because certain uterocervical angle ranges are associated with an increased risk for spontaneous preterm birth (Dziadosz abst.).
Regarding claim 9, Paltieli in view of Dziadosz teaches the ultrasound diagnostic apparatus according to claim 1.
	Paltieli further teaches a storage configured to store the image data (“Computer 12 may include software, memory, mass storage, a central processor (CPU), etc.” [0069], figs. 1, 5 and assoc par; examiner interprets the memory as storage configured to store the image data).
	Regarding claim 10, Paltieli teaches a method of controlling an ultrasound diagnostic apparatus (“A method for early detection of a pregnancy complication” [abst]; the pregnancy complication can be detected with ultrasound [see claim 1 rejection above]) comprising:
	obtaining, by a probe, image data of a cervix using ultrasound (“the ultrasound probe” [0011]-[0012], [0142]-[0143], figs. 1, 5 and assoc par; “The ultrasound imaging may thereafter be used only for verification if desired. It can also be used to verify cervical dilatation and effacement” [0098]);
	determining, by a controller (“Computer 12” [0052], fig. 5 and assoc par), at least one of a cervical angle or a degree of expansion of the cervix (“the station may be computed and displayed in the conventional manner” [0082], fig. 5 and assoc par; also “progress of the cervical position is indicated as the relative angle between the cervical axis at any given time to the angle of initial orientation” [0081]; [see claim 1 rejection above]);
	generating, by the controller, an ultrasound image of the cervix (“The ultrasound imaging may thereafter be used only for verification if desired. It can also be used to verify cervical dilatation and effacement” [0098]; and “an ultrasonic transducer 40 for imaging the womb area, via the computer 12, on an image display 42” [0097], fig. 5 and assoc par); and
	controlling, by the controller, a display (“Display 42,” “Displays 14, 16” fig. 5 and assoc par) so that at least one of the determined cervical angle or the degree of expansion of the cervix is schematically displayed on the ultrasound image (“an ultrasonic transducer 40 for imaging the womb area, via the computer 12, on an image display 42” [0097], fig. 5 and assoc par; “imaging the womb area of the mother and for continuously displaying, for example, the mother's cervix” [0096]-[0099] [see claim 1 rejection above]).
	but Paltieli fails to explicitly teach the determination of at least one of a cervical angle or a degree of expansion of the cervix based on the image data, and schematically displaying on the ultrasound image.
	However, in the same field of endeavor, Dziadosz teaches determining at least one of a cervical angle or a degree of expansion of the cervix based on the image data (“Images used to report CL from visits for anatomical survey studies were accessed and remeasured for UCA” [376.e2], fig. 1 and assoc par; the uterocervical angle (UCA) is analogous to the cervical angle and measured using ultrasound images [376.e1]-[376.e3] [see claim 1 rejection]),
	generating an ultrasound image of the cervix (“TVU CL was performed in a uniform fashion” [Materials and Methods p. 376.e2], fig. 1 and assoc par; transvaginal ultrasound (TVU) results in an ultrasound image of the cervix used for angle measurement [376.e1]-[376.e3]),
	controlling the display so that at least one of the determined cervical angle or the degree of expansion of the cervix is schematically displayed on the ultrasound image (“The UCA is the triangular segment measured between the lower uterine segment and the cervical canal, yielding a measurable angle” [376.e2]; [see claim 1 rejection])
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Paltieli with the derivation of cervix angles as taught by Dziadosz. A number of physiological conditions of the mother and baby during labor can be monitored in order to determine the progress of labor, such as the increase in size of the cervical opening and the relation of the cervix to the vaginal axis (Paltieli [0003]). Uterocervical angle is a useful ultrasonographic marker that can be used as a screening tool, because certain uterocervical angle ranges are associated with an increased risk for spontaneous preterm birth (Dziadosz abst.).
	Regarding claim 11, Paltieli in view of Dziadosz teaches the method according to claim 10.
	Paltieli further teaches the controlling and schematically displaying at least one of the cervical angle or the degree of expansion of the cervix ([see claim 2, 10 rejections above]),
	but Paltieli fails to explicitly teach the display at a position corresponding to the cervix in the ultrasound image.
	However, in the same field of endeavor, Dziadosz teaches schematically displaying at least one of the cervical angle or the degree of expansion of the cervix at a position corresponding to the cervix in the ultrasound image (“The UCA is the triangular segment measured between the lower uterine segment and the cervical canal, yielding a measurable angle” [376.e2]; [see claim 2 rejection above]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Paltieli by displaying the ultrasound image as taught by Dziadosz. Uterocervical angle is a useful ultrasonographic marker that can be used as a screening tool, because certain uterocervical angle ranges are associated with an increased risk for spontaneous preterm birth (Dziadosz abst.).
	Regarding claim 12, Paltieli in view of Dziadosz teaches the method according to claim 10.
	Paltieli further teaches wherein the controlling (“Computer 12” [0052], fig. 5 and assoc par) further comprises:
	calculating a score of the cervical angle based on a first predetermined criterion (“the progress of the cervical position is indicated as the relative angle between the cervical axes at any given time to the angle of initial orientation. The physician may designate any angular range as, for example, “forward”, or “middle”, or “backward”” [0081], figs. 4-4A, 5 and assoc par; [see claim 3 rejection]); and
	determining a childbirth stage based on the calculated score of the cervical angle (“The Partogram display 16, which is more particularly illustrated in FIG. 4, is of value since it provides a visual display of the progress of labor” [0095]) . 
	Regarding claim 13, Paltieli in view of Dziadosz teaches the method according to claim 10.
	Paltieli further teaches the controlling (“Computer 12” [0052], fig. 5 and assoc par) further comprises:
	scoring an expansion of the cervix based on a preset second criterion and determine a childbirth stage (“Cervical dilatation 14B: This is the enlargement of the cervical opening. It is considered to be fully dilated when its diameter measures 10 cm since the fetal head of a term-sized infant usually can pass through a cervical opening of that diameter.” [0080]; [see claim 4 rejection] .
	Regarding claim 14, Paltieli in view of Dziadosz teaches the method according to claim 10.
	Paltieli further teaches the controlling (“Computer 12” [0052], fig. 5 and assoc par) further comprises:
	calculating a childbirth time based on the degree of expansion of the cervix (“the station may be computed and displayed in the conventional manner” [0082]; “The Partogram display 16, which is more particularly illustrated in FIG. 4, is of value since it provides a visual display of the progress of labor” [0095], figs. 4-4A, 5 and assoc par; [see claim 5 rejection].
	Regarding claim 15, Paltieli in view of Dziadosz teaches the method according to claim 10.
	Paltieli further teaches the controlling (“Computer 12” [0052], fig. 5 and assoc par) further comprises:
	determining whether a fetus is prematurely born based on the image data (“the system may detect a pregnancy complication sign or symptom (step 101, FIG. 12). The signs and symptoms (the terms being used interchangeably) that appear to predict the pregnancy complication (e.g., preterm labor)” [0110], fig. 12 and assoc par; [see claim 6 rejection]); and
	controlling the display to display the determination result on the display (““Alert” and “action” lines may be printed on the Partogram to provide a visible indication of whether labor is progressing normally or abnormally” [0095], figs. 5, 12-16 and assoc par; [see claim 6 rejection]).
	Regarding claim 16, Paltieli in view of Dziadosz teaches the method according to claim 10.
	Paltieli further teaches the controlling (“Computer 12” [0052], fig. 5 and assoc par) further comprises:
	measuring an anterior cervical angle or a posterior cervical angle (“An initial orientation of that cervical axis may be taken at the beginning of labor, and the progress of the cervical position is indicated as the relative angle between the cervical axes at any given time to the angle of initial orientation. The physician may designate any angular range as, for example, “forward”, or “middle”, or “backward”” [0081], figs. 4-4A, 5 and assoc par; [see claim 7 rejection]); and
	determining that it is an abnormal childbirth (““Alert” and “action” lines may be printed on the Partogram to provide a visible indication of whether labor is progressing normally or abnormally” [0095], figs. 5, 12-16 and assoc par; [see claim 7 rejection])
	but Paltieli fails to explicitly teach an abnormal childbirth in response to the anterior cervical angle exceeding a preset first angle or the posterior cervical angle being less than a preset second angle.
	However, in the same field of endeavor, Dziadosz teaches determining that it is an abnormal childbirth in response to the anterior cervical angle exceeding a preset first angle or the posterior cervical angle being less than a preset second angle (“As a single measurement, UCA ≥95 and ≥105 degrees was a significant predictor of sPTB at <37 and at <34 weeks, respectively” [376.e5], tables 3-4 and assoc par; [see claim 7 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Paltieli with the angles taught by Dziadosz. It is desired to know the precise stage of labor, because failure to interpret the labor progress can result in injury or even death of the baby or of the mother (Paltieli [0005]). Uterocervical angle is a useful ultrasonographic marker that can be used as a screening tool, because certain uterocervical angle ranges are associated with an increased risk for spontaneous preterm birth (Dziadosz abst.).
	Regarding claim 17, Paltieli in view of Dziadosz teaches the method according to claim 16.
	Paltieli further teaches the controlling (“Computer 12” [0052], fig. 5 and assoc par), and in response to the anterior and posterior cervical angles ([see claim 16, 8 rejections]) determining that it is the abnormal childbirth (““Alert” and “action” lines may be printed on the Partogram to provide a visible indication of whether labor is progressing normally or abnormally” [0095], figs. 5, 12-16 and assoc par; [see claim 16, 8 rejections above]),
	but Paltieli fails to explicitly teach the anterior cervical angle being more than 101° or less than 140°, or the posterior cervical angle being more than 101° or less than 140°.	
	However, in the same field of endeavor, Dziadosz teaches in response to the anterior cervical angle being more than 101° or less than 140°, or the posterior cervical angle being more than 101° or less than 140°, determining that it is the abnormal childbirth (“As a single measurement, UCA ≥95 and ≥105 degrees was a significant predictor of sPTB at <37 and at <34 weeks, respectively” [376.e5], tables 3-4 and assoc par; [see claim 8 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Paltieli with the anterior cervical angle range taught by Dziadosz. It is desired to know the precise stage of labor, because failure to interpret the labor progress can result in injury or even death of the baby or of the mother (Paltieli [0005]). Uterocervical angle is a useful ultrasonographic marker that can be used as a screening tool, because certain uterocervical angle ranges are associated with an increased risk for spontaneous preterm birth (Dziadosz abst.).
	Regarding claim 18, Paltieli in view of Dziadosz teaches the method according to claim 10.
	Paltieli further teaches storing, by a storage, the image data (“Computer 12 may include software, memory, mass storage, a central processor (CPU), etc.” [0069], figs. 1, 5 and assoc par; examiner interprets the memory as storage configured to store the image data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bishop (Bishop EH. Pelvic scoring for elective induction. Obstet Gynecol 1964; 24: 266–268) teaches a standardized scoring metric to assess the female pelvis and determine spontaneous of onset labor.
Egorov (US2020/0022674 A1, 2020-01-23) teaches a cervix ultrasound probe configured for simultaneous acquisition of stress data and ultrasound strain data to calculate elasticity and length of the cervix, followed by calculation of a probability of preterm delivery.
Mansour et al (US2006/0089570 A1) teaches a noninvasive system and method for measuring the dilatation and effacement of the uterine cervix using a probe to image the cervix and deliver ultrasound.
Strobel et al (Strobel, E., et al. "Bishop score and ultrasound assessment of the cervix for prediction of time to onset of labor and time to delivery in prolonged pregnancy." 30 Jun 2006. Ultrasound in Obstetrics and Gynecology: Journal of the Intl Soc of Ultrasound in Obst and Gyn 28.3: 298-305) teaches the use of ultrasonography and the Bishop score to determine the spontaneous onset of labor and time to delivery in prolonged pregnancy.
Hall et al (US2010/0222679 A1) teaches an apparatus for assessing the risk of preterm delivery and the success of induction of labor at term, which uses a steered ultrasound beam to assess microstructure of the cervix revealed by backscatter power attenuation at a range of angles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793      

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793